PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/169,909
Filing Date: 24 Oct 2018
Appellant(s): Fight Fingers, LLC



__________________
Jason P. Webb, Reg. No. 55,714
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Rejection of Claims under 35 USC 103
1. Claims 1 and 18 
The Examiner has made clear error in rejecting Claim 1 and its dependent claims as well as Claim 18 under 35 USC 103 because the reasoning to combine the cited art is faulty
	First, the Appellant argues that the disclosure of McCrae is for a finger brace and only a finger brace, while the disclosure of Baltor is for a toe brace and only a toe brace. There are significant differences between the biological structure and movement of fingers and toes which would require different bracing structures to ensure each are effectively braced yet are allowed to move somewhat freely. The Examiner disagrees, as according to the MPEP 2141.01(a), a reference is analogous art if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), thus although Baltor is a device for the toes, it is still analogous art as it is a multi-digit bracing device, thus is from the same field of endeavor, and thus there is motivation to combine the two references. The Appellant further argues that the proximal phalanges on the fingers are long and fairly consistent in shape, having the bases similarly sized to the shaft of the phalanges. In contrast, the proximal phalanges on the toes are significantly shorter than those of the fingers, have bases much wider, shafts much narrower than the fingers, and also have an inconsistent overall shape from toe to toe on the same foot. Although the proximal phalanges on the fingers and the proximal phalanges on the toes are different in shape, as fingers are much longer than toes, this argument is not relevant as the size or shape of the brace of McCrae is not being modified in any way, but Baltor is only being combined to teach the change in thickness of the bottom region of each of the first and second arcuate members. Changing the thickness of the bottom region of the brace of McCrae would make the brace more comfortable for a user, and does not change the operability of the device, as the size/shape is not being changed and is still for the fingers of a user. The Appellant further argues that the pads of the feet are significantly fleshier than the pads of the fingers, as the feet need to absorb much more impact and more consistent impact than the hands, and thus movement in the toes pinches the underside of a toe phalange significantly more than movement of a finger phalange, which thus requires even more curvature/cut-out to accommodate that structure unique to toes. Accordingly, taking the profile of the toe brace shown in Figure 3 of Baltor to enable movement of the toe without pinching the underside of the brace, and replacing the profile of the finger brace, the finger brace loses some of its bracing capability while not gaining any extra mobility or preventing pinching like the profile grants for a toe. The Appellant further states that the finger brace device of McCrae already provides plenty of range of motion for the fingers and does not have any need or benefit from the narrowing seen on the toe straightening device of Baltor. The Appellant is making conclusive statements without any factual evidence to support their claims. The Appellant cannot make these conclusive statements that the bracing capability would be lost in McCrae, as Baltor still teaches a functional multi-digit brace with the bottom region being thinner front-to-rear than the thickness of the top region. The Appellant can also not factually say that the brace of McCrae would not gain any extra mobility or prevent pinching, as if there is less material on the bottom region of the multi-digit brace of McCrae, naturally like the brace of Baltor, the brace would gain extra mobility and would be capable of preventing pinching, as there is less material blocking the fingers from being able to move, and thus the fingers would be able to flex/articulate more while the fingers are still being braced. Therefore, a person skilled in the art would combine the narrowing structure of Baltor with the finger brace device of McCrae. Appellant further argues that even if one deems toes and fingers to be interchangeable, a specific stated purpose of McCrae is to limit motion of the fingers (in McCrae’s words “trains fingers into their natural position as opposed to a collapsed position” and “retaining the hand in a normal position”), which is in direct conflit with the reasoning to combine McCrae and Baltor (see paragraphs [0005] and [0009] of McCrae). However, paragraphs [0005] and [0009] of McCrae do not explicitly state that the brace is used to limit motion of the fingers, but state that the brace is used to retain the hand in a normal position in order to rehabilitate the hand so that the fingers do not overlap in paragraph [0007] and [0009] of McCrae, thus the combination of McCrae in view of Baltor would not change the operability of the brace, as the change in thickness of the bottom region in the brace of McCrae would still be able to retain the hand in a normal position such that the fingers do not overlap in anyway. The Appellant provides figures to show a hand in a relaxed/normal position, and the Examiner wants to point out that in these figures, the fingers of the hands are still somewhat curved even in a relaxed/normal position, and thus having a narrow thickness at the bottom region would only help a user to keep the fingers in this relaxed/normal state, while simultaneously having the fingers separated so that they are not overlapping, and thus would benefit from the combination of McCrae in view of Batlor. 
	
The Examiner has made clear error in rejecting Claims 1, 10, 15, and their dependent claims under 35 USC 103 because the reasoning to combine the cited art is faulty
	The Appellant argues that the reasoning to combine Yaklin in view of Umeda is faulty because Yaklin is already firmly fixed to the underside of the digits in many of its embodiments (see Figures 2 and 4 of Yaklin) and therefore no benefit is achieved by the combination, and in embodiments where Yaklin is not firmly secured (e.g. Fig. 1, 3, and 5) it is expressly intentioned to not be secured and firmly securing to the underside of the digits would be problematic and undesired. However, the Examiner disagrees, as the Umeda reference is only used to teach a bottom bridge member, as base 2 of Umeda can be separated from the convex and concave portions 7, 8 of Umeda (see Col. 2 lines 6-8 of Umeda), and thus the flat base 2 of Umeda is being placed under the rings in Yaklin. In the figures of Yaklin, the rings are only fixed via a top bridge member, not a bottom bridge member, thus the addition of a bottom bridge member via the teachings of base 2 of Umeda would further secure the multi-digit brace device so that the structure of the brace is further maintained and helps injured fingers to be more secure and separated from each other. Therefore, there is benefit achieved by the combination. Furthermore, the Appellant argues that the construction of the device in Yaklin is designed to be strong and inflexible, as well as easy to manufacture and efficient to use, as such there is no need to combine Yaklin with Umeda in order to obtain a bottom bridge to strengthen the device, as it is already plenty strong and does not need additional supporting to carry out its intended purpose. Although Yaklin is designed to be strong, adding a bottom bridge would further strengthen the device of Yaklin and would further ensure that the fingers of a user would not move or become separated in an unhealthy way with the addition of a bottom bridge as the rings of Yaklin would be more permanently stuck in their place, thus being beneficial to the device. 
	The Appellant further argues that modifying the thickness the modified rings of Yaklin in view of Umeda to have a bottom region be thinner front-to-rear than the thickness of the top region would increase the complexity and cost of the device without producing any additional benefit as described by the Examiner. Further, Yaklin is for a finger brace and only a finger brace, while Umeda and Baltor are for toe devices and only toe devices. There are significant differences between the biological structure and movement of fingers and toes which would require different bracing structures to ensure each are effectively braced yet allowed to move somewhat freely. According to the MPEP 2141.01(a), a reference is analogous art if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), thus although Baltor and Umeda are devices for the toes, it is still analogous art as it is a multi-digit bracing device, thus is from the same field of endeavor, and thus there is motivation to combine Yaklin in view of Umeda further in view of Baltor. The Appellant further argues that the proximal phalanges on the fingers are long and fairly consistent in shape, having the bases similarly sized to the shaft of the phalanges, and in contrast, the proximal phalanges on the toes are significantly shorter than those of the fingers, have bases much wider, shafts much narrower than the fingers, and also have an inconsistent overall shape from toe to toe on the same foot. Although the proximal phalanges on the fingers and the proximal phalanges on the toes are of different shape, as fingers are much longer than toes, this argument is not relevant as the size or shape of the brace of Yaklin is not being modified in any way, but Baltor is only being combined to teach the change in thickness of the bottom region of each of the first and second arcuate members. Changing the thickness of the bottom region of the brace of Yaklin would only make the brace more comfortable for a user, and does not change the operability of the device, as the size of the rings or shape of the rings are not being changed and is still for the fingers of a user. The Appellant further argues that the pads of the feet are significantly fleshier than the pads of the fingers, as the feet need to absorb much more impact and more consistent impact than the hands, and thus movement in the toes pinches the underside of a toe phalange significantly more than movement of a finger phalange, which thus requires even more curvature/cut-out to accommodate that structure unique to toes. The Appellant further states that the brace shape of Yaklin is a thin wire that already permits movement, and thus since it is already narrow at the bottom making it more narrow would just make the wire weaker and more expensive to manufacture without providing any benefit at all. Although Yaklin is made out of a wire, drawings are not drawn to scale, and thus the Appellant cannot assume that the wire would not be thick enough to make thinner. Making the bottom of the wires of Yaklin thinner would allow for the fingers to be able to flex/articulate more, which would help the disabled finger with exercise according to Yaklin, and would help the healthy fingers to still be able to move as normal, as the bottom region would have less material that would pinch the fingers and allow for greater range of motion. As stated by the Appellant, the wire of Yaklin is designed to be strong and inflexible and thus the strength of the wire would not become any weaker from changing the wire thickness at the bottom, and one cannot assume that having to use less material to have a thinner portion would not necessarily increase the price as less material is needed to be used in the entire process.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
Conferees:
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.